DETAILED ACTION

Status of Claims

This action is in reply to the amendments filed on 26 January 2021.
Claims 1 & 10 have been amended.
Claims 1-18 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner respectfully rescinds the 35 U.S.C. 103 rejection in view of the claimed amendments.  
The Examiner respectfully rescinds the nonstatutory double patenting rejection in view of the Terminal Disclaimer filed on 26 January 2021.
With respect to subject matter eligibility, the claim recites the combination of additional elements of determined based upon the comparing, to a load balancing and assignment platform processor; and a load balancing and assignment platform processor in communication with the segmentation platform processor, configured for: selecting a first claim handler for the first insurance claim based at least in part on the higher of the first and second sequential segment classifications determined by the segmentation platform processor associated with the first insurance claim, and one or more of (i) numbers of other insurance claims currently assigned to claim handlers, (ii) load factors associated with 
	


Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: The instant application is directed towards a load balancing and assignment platform. More specifically, the Applicants claim a system and method comprising: a data storage device storing data indicative of a plurality of insurance claims submitted in connection with insurance policies, the data comprising a plurality of data elements for each of the insurance claims; a segmentation platform processor configured for: automatically, for a first insurance claim, responsive to the first insurance claim being at least one of a new one of the insurance claims and one of the insurance claims previously segmented having a change in at least one of a subset of the plurality of data elements relating to the first insurance claim: determining, based on the data stored by the data storage device associated with the first insurance claim, in accordance with first segmentation logic, a first segment classification for the first insurance claim, the first segment classification being one of a plurality of sequential from least complex to most complex, ranked, complexity segment classifications, wherein at least the first segmentation logic comprises a rule mapping at least one parameter description value to a minimum complexity value of the plurality of sequential segment classifications; determining, based on the data associated with the first insurance claim, in accordance with second segmentation logic different from the first segmentation logic, a second segment classification for the first insurance claim, the second segment classification being another one of the plurality of sequential complexity segment classifications, comparing the first segmentation classification determined based upon the first segmentation logic and the second segmentation classification determined based upon the second segmentation logic; and transmitting an indication of the higher of the first and second segment classifications, determined based upon the comparing, to a load balancing and assignment platform processor; and a load balancing and assignment platform processor in communication with the segmentation platform processor, configured for: selecting a first claim handler for the first insurance claim based at least in part on the higher of the first and second sequential segment classifications determined by the segmentation platform processor associated with the first insurance claim, and one or more of (i) numbers of other insurance claims currently assigned to claim handlers, (ii) load factors associated with claim handlers, and (iii) expertise attributes associated with the claim handlers; the selecting being performed at least in part by a predictive model trained with historical insurance claim information, the predictive model including at least one of: (i) a neural network, and (ii) a support vector machine; and transmitting an indication of the selected first claim handler.
Furthermore, Ghani et al. [US 8,762,180 B2] discloses “Methods and systems for processing claims (e.g., healthcare insurance claims) are described. For example, prior to payment of an unpaid claim, a prediction is made as to whether or not an attribute specified in the claim is correct. Depending on the prediction results, the claim can be flagged for an audit. Feedback from the audit can be used to update the prediction models in order to refine the accuracy of those models.”
Hail et al. [US 7,957,986 B1] discloses “Systems and methods for managing subrogation and recovery of insurance claims with a computer including receiving data for a first insurance claim; determining from the data whether the first insurance claim has recovery potential; thereafter when it is determined that the first insurance claim has recovery potential, collecting information about the event from which the first insurance claim was derived; repeatedly seeking data, as necessary, for additional insurance claims associated with the event such that all insurance claims arising from the event are processed together.”
Gray et al. [US 2014/0358591 A1] discloses “According to some embodiments, a triage platform may receive data indicative of a disability insurance claim submitted in connection with a disability insurance policy, including at least one claim characteristic. The triage platform may determine, based on the claim characteristic, a claim segment to be associated with the disability insurance claim. A claim handler may be assigned to the disability insurance claim in accordance with the determined claim segment. Information about the disability insurance claim may then be automatically routed to the assigned claim handler.”
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest comparing the first segmentation classification determined based upon the first segmentation logic and the second segmentation classification determined based upon the second segmentation logic; and transmitting an indication of the higher of the first and second segment classifications, determined based upon the comparing, to a load balancing and assignment platform processor; and a load balancing and assignment platform processor in communication with the segmentation platform processor, configured for: selecting a first claim handler for the first insurance claim based at least in part on the higher of the first and second sequential segment classifications determined by the segmentation platform processor associated with the first insurance claim, and one or more of (i) numbers of other insurance claims currently assigned to claim handlers, (ii) load factors associated with claim handlers, and (iii) expertise attributes associated with the claim handlers; the selecting being performed at least in part by a predictive model trained with historical insurance claim information, the predictive model including at least one of: (i) a neural network, and (ii) a support vector machine; and transmitting an indication of the selected first claim handler.
For these reasons claims 1 & 10 are deemed to be allowable over the prior art of record, and claims 2-9 & 11-18 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892.
Stolze [US 2012/0046975 A1] discloses “A computer method and system for quickly determining the competitive costs of a plurality of insurance companies for a consumer. The present invention provides the user with the means to input informational elements relating to their insurance profile. The insurance profile is then matched to a market segment with a plurality of insurance companies. The plurality of insurance companies within the market segment provides the needs most suitable for the matched insurance profile. An analysis of each insurance company's pricing is made in order to match a consumer insurance profile with an insurance company.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619